Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 20-APR-2021
                                                 07:58 AM
                                                 Dkt. 89 SO
                    NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


                      IN THE INTERMEDIATE COURT OF APPEALS
                             OF THE STATE OF HAWAI#I


                                 CAAP-XX-XXXXXXX
                      NICOLETA JACOBY, Plaintiff-Appellee,
                                        v.
                      BENNETT JACOBY, Defendant-Appellant,

                                          AND

                                 CAAP-XX-XXXXXXX
                      NICOLETA JACOBY, Plaintiff-Appellee,
                                        v.
                      BENNETT JACOBY, Defendant-Appellant,


            APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                           (FC-D No. 08-1-281K)

                           SUMMARY DISPOSITION ORDER
          (By:     Ginoza, Chief Judge, Leonard and Nakasone, JJ.)
          In this consolidated appeal, in CAAP No. XX-XXXXXXX,
Defendant-Appellant Bennett Jacoby (Bennett) appeals from the
Family Court of the Third Circuit's (Family Court)1 February 8,
2016 Order on Issues on Remand (Order on Remand), and May 2, 2017
Amended Decree Granting Absolute Divorce and Awarding Child
Custody (Amended Decree). In CAAP No. XX-XXXXXXX, Bennett
appeals from the Family Court's2 August 28, 2019 Order and


      1
            The Honorable Aley K. Auna, Jr., presided over this remanded case.
Judge Auna also presided over the 2011 divorce proceedings and entered the
2011 divorce decree.
      2
                 The Honorable Wendy M. DeWeese presided.
Judgment in Favor of Plaintiff Nicoleta Jacoby (Nicoleta) and
Against Defendant Bennett Jacoby for Attorney's Fees and Costs
(Order and Judgment for Attorney's Fees and Costs) and from the
September 20, 2019 "Order Following Hearing on [Nicoleta's] March
20, 2019 Motion to Enforce July 5, 2011 Decree and May 2, 2017
Amended Decree, For Order Establishing Manner of Alimony Payments
to [Nicoleta], and For Order Directing Defendant to Pay
[Nicoleta's] Attorney's Fees and Costs" (Order on Motion to
Enforce).   These orders that are the subject of this current
consolidated appeal, were issued following remand pursuant to
this court's opinion in Bennett's first appeal, Jacoby v. Jacoby,
134 Hawai#i 431, 341 P.3d 1231 (App. 2014) (Jacoby I).
          In CAAP No. XX-XXXXXXX, Bennett contends that the
Family Court: (1) abused its discretion and erred as a matter of
law in awarding spousal support to Nicoleta in an amount that
grossly exceeded the court's calculation of her reasonable needs
in its Order on Remand; (2) erred as a matter of law in
allocating the values of the parties' respective bank, checking
and savings accounts to them twice; and (3) erred as a matter of
law in failing to recalculate post-judgment interest based on the
corrected allocation of the values of the parties' accounts.
          In CAAP No. XX-XXXXXXX, Bennett contends that the
Family Court: (1) abused its discretion in awarding Nicoleta
attorneys' fees without inquiry into the parties' current
economic condition; (2) abused its discretion in entering certain
findings of fact (FOF) relating to Nicoleta's medical issues when
no evidence was presented during the hearing on the Motion to
Enforce; (3) erred in awarding attorneys' fees to Nicoleta
because "this was largely not an enforcement action on which
[Nicoleta] prevailed;" and (4) abused its discretion in awarding
attorneys' fees to Nicoleta because the award was excessive, not
fair and reasonable, and made without an evidentiary hearing.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to


                                 2
the arguments advanced and the issues raised by the parties, as
well as the relevant statutory and case law, we vacate and remand
in part with respect to the spousal support award, and affirm in
all other respects in both cases.
          Spousal support award
          Bennett contends that the Family Court abused its
discretion and erred as a matter of law in awarding spousal
support to Nicoleta in an amount that grossly exceeded the
court's calculation of her reasonable needs in its Order on
Remand. Bennett specifically argues that if Nicoleta's
"reasonable needs were met with a $4,000 award of monthly spousal
support prior to considering and accounting for that $4,532 in
dividend and interest income," that Nicoleta did not continue to
need $4,000 per month in spousal support to meet her reasonable
needs. This contention has merit.
          In Jacoby I, id., this court recounted the Family
Court's factual findings as to Nicoleta's numerous illnesses,
inability to pursue gainful employment, and sixteen-year marriage
during most of which Bennett provided the family's sole financial
support, in affirming the Family Court's award of permanent
spousal support to Nicoleta. We also affirmed the Family Court's
determination of Nicoleta's reasonable monthly expenses in the
amount of $6,237. We held that the Family Court used "erroneous
income assumptions" by including the entire amount of $9,064 in
investment income as Bennett's, and none to Nicoleta, where the
Family Court had awarded 50% of the accounts generating the
investment income to Nicoleta. Id. at 446, 341 P.3d at 1246. We
remanded for the Family Court to redetermine the monthly spousal
support award in light of the corrected income assumptions for
investment income. Id. On remand, having applied the corrected
income assumptions, the Family Court still arrived at the same
spousal support level of $4,000 per month, engaging in a new just




                                3
and equitable determination,3 which was not a part of the remand
order. This was error.
          We vacate the spousal support award and remand for the
Family Court to recalculate the spousal support award using the
corrected investment income figure of $4,532 for each party, and
taking into account the $6,237 reasonable monthly expenses amount
that was affirmed in Jacoby I.
          Valuation of checking and savings accounts
            Bennett contends that the Family Court erred as a


      3
            On remand, the Family Court determined the following:

                    1.    Wife's household transportation, and personal
                    monthly expenses total $6,237[.]

                    2.    Wife's income is based upon spousal support and
                    $290 payment made by Husband for her medical insurance
                    premiums[.]
                    3.    Accrued interest of bonds and Certificates of
                    Deposit is $9,064 per month[.]
                    4.    Pursuant to the Decree, the investment accounts
                    that generated the $9,063 monthly income were divided
                    equally. Accordingly, each party is to receive $4,532
                    per month ($9,064 ÷ 2) in income generated from these
                    investment accounts. The Court did not take this into
                    account when it issued its Decree.

                    5.    Child support is not considered income for the
                    purposes of calculating spousal support.

                    6.    Husband was ordered to pay $290 per month
                    towards Wife's medical insurance premium[.]

                    7.    Husband's total monthly income, excluding the
                    deduction of Wife's medical insurance premium, is
                    recalculated to $24,870 ($29,402 - $4,532)[.]
                    8.    Wife's total monthly income, excluding the
                    medical insurance premium, is recalculated to $4,532.
                    9.    The parties continue to have a large disparity
                    in income; a little over $20,300 difference.
                    10.   All FOFs made in the Decree [not] inconsistent
                    [sic] with the findings herein continue to be relevant
                    to the Court's decision regarding spousal support.
                    11.   Under the circumstances of this case, it would
                    be just and equitable to continue the award of permanent
                    spousal support of $4,000 per month.

(emphases added).

                                        4
matter of law in allocating the values of the parties' respective
bank, check, and savings accounts to them twice. This contention
is without merit. In Jacoby I, we stated,

          [T]he Family Court improperly failed to account for the
          parties' respective checking and savings accounts as part of
          the final property equalization calculation. Although the
          Family Court did not abuse its discretion when it ordered
          that the parties would each keep their own separate
          accounts, the value of these accounts must nevertheless be
          taken into consideration and the Family Court erred in
          failing to include these accounts in its final calculations.


134 Hawai#i at 453, 341 P.3d at 1253 (emphasis added).
Accordingly, on remand, the Family Court established that

                16. . . . [T]he total value of the parties'
          checking and savings accounts that were allocated
          should have been specifically identified in the
          allocation chart. The ICA specifically stated that
          the "Court improperly failed to account for the
          parties' respective checking and savings accounts as
          part of the final property equalization calculation
          . . . [and failed] to include these accounts in its
          final calculations."

                17. The total amount of the checking and
          savings accounts for allocation is $93,348; $59,606 to
          Husband and $33,742 to Wife.

(emphases in original).
          Bennett argues that $93,348 was included in the 2011
Divorce Trial Order lump sum of $2,691,452, just not separately
indicated; consequently, on remand the Family Court calculated
$93,348 twice and the Order on Remand findings of fact and
conclusions of law (FOF/COL) 18 (containing the corrected
Allocation Chart) should be amended to reflect a corresponding
subtraction of the allocated amounts from the $2,691,452 lump
sum. Bennett's argument disregards our prior holding in Jacoby
I, and is without merit.
          The 2011 Divorce Trial Order reflects the parties
stipulating in paragraph number 4, to "bank and checking accounts
with the following values at trial and which will be allocated to
each party as indicated:" Nicoleta's checking and savings
accounts totaling $33,742 (in First Hawaiian Bank Checking and

                                    5
PenFed Savings); Bennett's accounts totaling $59,606 (in Bank of
Hawaii, Emigrant Savings, two Everbank Checking accounts, and
PenFed Savings). Pursuant to our prior holding in Jacoby I, the
Family Court was correct to add the checking and savings accounts
in the Order on Remand insofar as they were omitted from the
calculations in the 2011 Divorce Trial Order.
          Post-judgment interest calculation
          Related to the previous point of error, Bennett
contends that the Family Court erred as a matter of law in
failing to recalculate post-judgment interest based on the
incorrect allocation of the values of the parties' checking and
savings accounts. Bennett argues that if the checking and
savings accounts are excluded, then the "total amount each party
should have been entitled to take in cash/liquid assets should
have been adjusted to $1,299,052" instead of $1,345,726.4 As we
have rejected Bennett's previous point of error, this contention
is also without merit.
          In Jacoby I, we found that the Family Court did not
abuse its discretion in ordering Bennett to pay statutory post-
decree interest, but remanded this issue for a recalculation of
interest based on the final property distribution upon allocating
the value of the parties' respective checking and savings
accounts. 134 Hawai#i at 454 n.17, 341 P.3d at 1254 n.17. On
remand, the Family Court determined:

                  27. . . . [T]he checking and savings accounts
            totaling $93,348 was not included in the cash/liquid
            assets equal distribution.

                  28. Apparently the cash/liquid assets were not
            equally divided after the divorce. Husband,
            therefore, delivered to Wife $594,805 which
            represented the balance to equalize the distribution
            of $1,345,726 to each party.

                  29. Since the inclusion of the checking and
            savings accounts in the recalculation of the


      4
             The $1,299,052 amount Bennett posits here, comes from $2,691,452 -
$93,345 (total of checking and savings accounts) = $2,598,107 divided in half =
$1,299,053.50.

                                        6
            equalization payment does not affect the total value
            of the cash/liquid assets or the check amount of
            $594,805, the post-judgment interest amount shall
            remain unchanged.

(emphases added). The Family Court determined that a
recalculation of the post-judgment interest on the $594,805.00
amount was unnecessary and thus, the "post-judgment interest
amount shall remain unchanged."
          Bennett argues that the post-judgment interest must be
recalculated because Bennett owed Nicoleta "a lesser equalization
payment of ($1,299,052 - $750,921 =) $548,131 rather than
$594,805." This argument is inaccurate. First, Nicoleta owed
Bennett an equalization payment, not the other way around.
Second, the post-judgment interest award to Nicoleta that is at
issue here was not based on the $588,677 equalization payment
Nicoleta owed to Bennett, that was waived by the Family Court in
the 2011 Divorce Trial Order. The post-judgment interest award
arose from the 2011 Divorce Decree where the Family Court
distributed the total liquid assets of $2,691,452 with one-half
to each party, or $1,345,726. The parties subsequently agreed
that Bennett's payment of the $1,345,726 distribution that he
owed to Nicoleta would be fulfilled by Bennett paying Nicoleta
$594,805 ($1,345,726 - $750,921).5 In Jacoby I, this history
surrounding the $594,805 amount is explained in footnote 5 as
follows:

            The Divorce Decree awarded Nicoleta one-half of the total
            value of the parties' "Bank/Savings, Sec., Ret., Etc."
            asset (Accounts), which the Family Court valued at
            $1,345,726. Nicoleta had possession of assets with
            DOCOEPOT value of $750,921, and Bennett assigned her title
            to these assets. Because the Family Court waived
            Nicoleta's $588,677 equalization payment, Bennett owed her
            $594,805 ($1,345,26 - $750,921).



      5
             Bennett's October 27, 2011 reply memorandum explained, "Both parties
agree that Wife was in possession of assets with DOCOEPOT value of $750,921. On
September 30, 2011, Husband's check in the amount of $594,805 was sent to Wife,
representing the balance of the $1,345,726 property distribution awarded to Wife
by the Court's Divorce Decree. Thereafter, Husband executed a consent assigning
to Wife the bonds and other accounts in her possession with a DOCOEPOT value of
$750,921."

                                        7
          The Family Court ordered that Bennett pay $14,666.40
          in interest on his post-decree payment to Nicoleta of
          $594,805. The interest was calculated by multiplying
          $162.96 per day by 90 days.

134 Hawai#i at 439 n.5, 341 P.3d at 1239 n.5. On remand, the
Family Court confirmed this in FOF/COL 28, noting that Bennett
delivered $594,805 to Nicoleta, "which represented the balance to
equalize the distribution of $1,345,726 to each party."
           The post-judgment interest award thus arose out of the
$594,805 payment by Bennett to Nicoleta of the property
distribution award, which the Family Court correctly concluded
remained unchanged. The Family Court did not err in not
recalculating post-judgment interest under these circumstances.
           Attorneys' fees on 2019 Motion to Enforce
          In CAAP-XX-XXXXXXX, on March 20, 2019, Nicoleta filed
her Motion to Enforce, asking that Bennett be ordered to pay
$22,494.81 in unpaid medical insurance premiums for Nicoleta and
$4,000 for the January 2019 alimony payment. She also asked that
the court establish a method of sending spousal support payments,
specifically that Bennett not send spousal support checks via
certified mail, as he had begun doing without her consent in
October 2018, because it was difficult for her to go to the post
office to pick them up. The Motion to Enforce also requested
fees and costs. In opposition, Bennett argued that Nicoleta had
failed to provide information that her current plan was the
reasonable equivalent of the 20/RX Plan that the Family Court had
ordered. Bennett claimed that he should instead be awarded
attorneys' fees because he "went to great lengths to try to
resolve this matter" after Nicoleta's lack of communication.
          At the first hearing on June 3, 2019 on the Motion to
Enforce, Bennett agreed to pay the past-due premiums in the
monthly amount of $274.83, which was the rate of the 2014
premium, as it was likely the minimum premium amount he owed. At
the second hearing on July 17, 2019, the Family Court found that
Nicoleta had demonstrated that she did not unilaterally upgrade
her medical coverage and that her current plan was a reasonable

                                    8
equivalent of the court-ordered plan. The Family Court ordered
Bennett to pay the remainder of the 2016, 2017, and 2018
premiums, and orally granted Nicoleta's request for attorneys'
fees. The Family Court entered its Order and Judgment on
Attorney's Fees and Costs on August 28, 2019, awarding $36,703.14
in attorneys' fees and costs to Nicoleta, over Bennett's
opposition.6
          As to Bennett's first contention, we hold that the
Family Court did not abuse its equitable discretion to award
attorneys' fees, and an inquiry into the parties' current
economic condition was not required. Thus, this contention is
without merit. HRS § 580–47(f) (2018) provides that the family
court may award attorneys' fees and costs to either party to pay
all or part of "the fees, costs, and expenses of the other party"
relating to a "motion for an order to enforce" an order of
spousal support under subsection (a) "as shall appear just and
equitable after consideration of the respective merits of the
parties, the relative abilities of the parties, the economic
condition of each party at the time of the hearing . . . ."
"[A]n award of attorney's fees is in the sound discretion of the
trial court, limited only by the standard that it be fair and
reasonable." Hamilton v. Hamilton, 138 Hawai#i 185, 209, 378
P.3d 901, 925 (2016) (internal citations omitted).
          The Family Court's decision relied on the first factor,
the respective merits of the parties, and Bennett's withholding
of Nicoleta's insurance premiums entirely, not just the amount in
excess of what was paid in previous years and ordered in 2011,
while knowing that Nicoleta had severe medical conditions that
required ongoing treatment and continuous medical coverage. At
the end of the July 17, 2019 hearing, the Family Court orally
granted Nicoleta's request for attorneys' fees and costs,
stating:


      6
             Bennett filed a Declaration of Counsel in Opposition to Plaintiff's
Request for Fees and Costs on August 21, 2019 (Opposition).

                                        9
                      But you know, it does appear to me -– I mean,
          what just stands out to the Court is that, you know, even
          when the premiums went up to the $410.53, which was less
          than what Dr. Jacoby had been ordered to pay previously, he
          balked at that.
                      It does not appear from the communications that
          I read between counsel that any progress was being made to
          resolve the main issue, which is the insurance premium. And
          you know, Dr. Jacoby, you know, married Ms. Jacoby knowing
          that she had these medical conditions. She had certain
          medical conditions before she married him. She had these
          conditions during the marriage.
                      And you know, in the Court's mind, health
          insurance is a very very important issue for Ms. Jacoby.
          And the fact that it went on for as long as it did without
          there being litigation is actually surprising to me.


          In its Findings of Fact and Conclusions of Law
(FOF/COL) on the Motion to Enforce, the Family Court detailed,
from 2016 to 2018, Nicoleta's communication to Bennett regarding
the increase in her medical insurance premiums, her provision of
requested information regarding the health plans, Bennett's
requests for further information and refusal to reimburse, and
the communications through their attorneys regarding these
issues, culminating in the filing of the Motion to Enforce in
2019. The record demonstrates that the Family Court considered
"the respective merits of the parties," "the relative abilities
of the parties," and "all other circumstances of the case" under
HRS § 580-47(f), and did not abuse its discretion in awarding
fees and costs to Nicoleta.
          We also reject Bennett's argument that an inquiry into
the parties' current economic condition was required to impose
fees and costs. In fact, Rule 10(c) of the Hawai#i Family Court
Rules (HFCR) explicitly provides that a motion for attorneys'
fees in enforcement proceedings, unlike other motions requesting
monetary relief, does not require the movant to produce income,
expense, asset and debt statements. Thus, the Family Court did
not abuse its discretion in awarding fees without an updated
account of the parties' current economic condition, as none was
required for this enforcement proceeding. See HFCR Rule 10(c).

                                   10
           As to Bennett's second contention, FOF/COLs of
Nicoleta's medical conditions were sufficiently supported by the
record, and this contention is without merit. Bennett argues
that no evidence was presented during the hearing on the Motion
to Enforce to support the Family Court's FOF/COLs on Nicoleta's
medical issues, and maintains that the court should not have
included FOF/COLs 3-7, which were included in the 2011 Decree,
and FOF/COLs 8-12, which relate to Nicoleta's current medical
conditions. This contention is without merit, as the record
reflects Nicoleta's 2019 declaration in support of her Motion to
Enforce, which lists her various diagnoses including progressive
relapsing multiple sclerosis, status post left cerebral
hemorrhage due to a brain tumor, bi-lateral weakness, painful
numbness, blurred and double vision, and chronic fatigue.
Moreover, given that Nicoleta's medical conditions were
sufficiently enumerated in the 2011 Divorce Decree and in Jacoby
I, 134 Hawai#i at 436-37, 341 P.3d at 1236-37, the Family Court
did not abuse its discretion in taking notice of them. See
Hawai#i Rules of Evidence Rule 201(c); State v. Kotis, 91 Hawai#i
319, 328–29, 984 P.2d 78, 87–88 (1999) (court may take notice of
an adjudicative fact in its own record, with or without a request
of the parties). For the same reason, there is no merit to
Bennett's contention that the Family Court erred in FOF/COL 13,
that Bennett "is and has always been fully aware" of Nicoleta's
medical conditions and physical restrictions.
             As to Bennett's third contention, the Family Court
did not err in awarding attorneys' fees under HRS § 580-47 as
this was an enforcement proceeding, and this contention is
without merit. Bennett characterizes the Motion to Enforce as
not "an enforcement action," and challenges findings and
conclusions7 that would support such a conclusion. The 2011


      7
            Related to this point, Bennett challenges the Family Court's
FOF/COLs 28, 29, 30, 33, and 40, which concern the communication between the
parties and/or their counsel between 2016 and 2018. They are not, as he
contends, clearly erroneous as they are supported by the record.

                                     11
Decree and 2017 Amended Decree required payment of medical
premiums. Bennett does not dispute that he did not reimburse
these premiums between 2016 and 2019, when the Motion to Enforce
was filed. Among the items of relief requested in the motion was
payment of these back premiums to comply with the terms of the
divorce decree. "Enforce" plainly means "[t]o give force or
effect to (a law, etc.); to compel obedience to." Enforce,
Black's Law Dictionary (11th ed. 2019). As a result of the
Motion to Enforce, Nicoleta was able to obtain her requested
relief of payment for these medical premiums. Nicoleta's Motion
to Enforce was an enforcement action to which HRS § 580-47(f)
applied, and Bennett's contention is without merit.
          As to Bennett's final contention, Bennett failed to
demonstrate that the attorneys' fees awarded were excessive or
unfair, and this contention is without merit. As to Bennett's
argument that an evidentiary hearing was required for the fee
determination, we note that none was requested below, and
assuming arguendo that a request was made, Bennett does not cite
any legal authority requiring such a hearing.8
          An award of attorneys' fees is at the family court's
discretion, "subject only to the standard that it is 'fair and
reasonable.'" Markham v. Markham, 80 Hawai#i 274, 288, 909 P.2d


            Bennett also challenged FOF/COLs 50, 54-58, 60-63, 65-71, 82, and
83, which relate to alimony payments. He contends that the findings that he
failed to make alimony payments or that they were untimely were "untrue and
not supported by the record" and unnecessary because the alimony issue was
resolved at the first hearing. Lastly, Bennett objects to FOF/COLs 85-87,
which support FOF/COLs 81 and 86, which state that Nicoleta "had no choice"
but to file the Motion to Enforce in order to pursue the back premiums and
alimony payment, and the FOF/COLs 91-93, that it would be just and equitable
to require Bennett to pay attorneys' fees. These FOF/COLs were supported by
the record and not clearly erroneous.
      8
             Bennett alleges as error, "No opportunity for an evidentiary hearing
on that issue [(attorneys' fees)] was afforded by the family court." Bennett
does not indicate where in the record this alleged error was objected to or the
manner in which this alleged error was brought to the attention of the Family
Court. See Hawai#i Rules of Appellate Procedure Rule 28(b)(4)(iii). At the July
17, 2019 hearing, Bennett only requested to file a reply to the attorneys' fees
declaration, which was granted; he did not request a hearing. Bennett
subsequently filed his Opposition and did not request an evidentiary hearing in
his Opposition. Thus, no evidentiary hearing appears to have ever been
requested.

                                       12
602, 616 (App. 1996) (quoting Farias v. Farias, 58 Haw. 227, 233,
566 P.2d 1104, 1109 (1977)). There is support for the fees and
costs in Nicoleta's counsel's August 8, 2019 declaration. See
Kamaka v. Goodsill Anderson Quinn & Stifel, 117 Hawai#i 92,
122–23, 176 P.3d 91, 121–22 (2008) (no specific findings
necessary in granting attorneys' fees). The Family Court
reviewed the attorneys' fees requested, declaration, and
supporting documentation, and reduced the amount awarded from the
$39,089.99 requested to $36,703.14. On September 20, 2019, the
Family Court entered findings of fact and conclusions of law
chronicling the history leading up to the filing of the motion to
enforce, what transpired during the enforcement litigation, and
the agreements and resolution that were reached, in support of
its fee award.
          Bennett has not specifically identified the entries and
calculations to which he objects, in Nicoleta's counsel's
declaration and attachments in support of the fees and costs,
which total approximately 70 pages. See Int'l Bhd. of Elec.
Workers, Local 1357 v. Hawaiian Tel. Co., 68 Haw. 316, 322 n.7,
713 P.2d 943, 950 n.7 (1986) (A party "has no right to cast upon
the court the burden of searching through a voluminous record to
find the ground of an objection."). We conclude that Bennett
failed to meet his burden to show the Family Court's award was
not fair and reasonable. See Markham, 80 Hawai#i at 288, 909
P.2d at 616.
          Therefore, IT IS HEREBY ORDERED that in CAAP-17-
0000451, (1) the Amended Decree Granting Absolute Divorce and
Awarding Child Custody entered on May 2, 2017, in the Family
Court of the Third Circuit and (2) the Order on Issues on Remand
entered on February 8, 2016 are affirmed in part, and vacated in
part with respect to the spousal support award. We remand to the
Family Court of the Third Circuit for recalculation of the
spousal support award consistent with this Summary Disposition
Order.


                               13
          IT IS FURTHER ORDERED that in CAAP-XX-XXXXXXX, the (1)
Order and Judgment in Favor of Plaintiff Nicoleta Jacoby and
Against Defendant Bennett Jacoby for Attorney's Fees and Costs
entered on August 28, 2019, and (2) the Order Following Hearing
on Plaintiff's March 20, 2019 Motion to Enforce July 5, 2011
Decree and May 2, 2017 Amended Decree, for Order Establishing
Manner of Alimony Payments to Plaintiff, and for Order Directing
Defendant to Pay Plaintiff's Attorney's Fees and Costs entered on
September 20, 2019, in the Family Court of the Third Circuit, are
affirmed.
          DATED: Honolulu, Hawai#i, April 20, 2021.
On the briefs:
                                   /s/ Lisa M. Ginoza
Michael S. Zola                    Chief Judge
for Defendant-Appellant
                                   /s/ Katherine G. Leonard
Charles T. Kleintop                Associate Judge
(Kleintop & Luria, LLP)
for Plaintiff-Appellee             /s/ Karen T. Nakasone
                                   Associate Judge




                               14